Citation Nr: 1016870	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral foot disorder.

2.	Entitlement to service connection for a mood disorder, to 
include as secondary to a bilateral foot disorder.

3.	Entitlement to service connection for a right hip 
disorder, to include as secondary to a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1973 to 
August 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Clarification of Issues on Appeal

The Board observes the Veteran initially submitted a claim 
for service connection for aggravation of bilateral pes 
planus.  See October 2004 statement.  However, a February 
2008 statement submitted by the Veteran's accredited 
representative notes the Veteran is seeking service 
connection for his "bilateral foot condition."  Further, 
the Board observes that a March 2008 VA examination report 
reflects that, while the Veteran does not have a current 
diagnosis of bilateral pes planus, he does suffer from 
degenerative joint disease of the bilateral feet.  

The Board notes that, while the Veteran initially filed a 
claim for service connection for aggravation of bilateral pes 
planus, VA must fully and sympathetically develop a claim to 
its optimum before reaching the claim on its merits.  Hodge 
v. West, 155 F.3d 1356, 1362-63 (Fed.Cir.1998); see also 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a 
claimant's identification of the benefit sought does not 
require any technical precision); Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim").

Finally, as discussed in detail below, an October 1990 rating 
decision denied a claim of service connection for a bilateral 
foot condition.  Therefore, in light of the evidence of 
record and the Court's holding in Brokowski and Clemons, the 
Board has expanded the issue to include any bilateral foot 
disorder.


FINDINGS OF FACT

1.	An October 1990 rating decision denied the Veteran's claim 
of entitlement to service connection for a bilateral foot 
disorder.  The Veteran was notified of his appellate 
rights, but did not file a notice of disagreement within 
one year of the rating decision.

2.	Evidence received since the October 1990 rating decision 
is cumulative of the evidence of record at the time of the 
October 1990 denial and does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a bilateral foot disorder nor does 
it raise a reasonable possibility of substantiating the 
Veteran's claim of service connection.

3.	A mood disorder was not manifested in active service and 
any current mood disorder is not otherwise etiologically 
related to the Veteran's period of active service nor was 
it caused or chronically worsened by a service-connected 
disability.

4.	A right hip disorder was not manifested in active service 
or within one year of service discharge, and any current 
right hip disorder is not otherwise etiologically related 
to the Veteran's period of active service nor was it 
caused or chronically worsened by a service-connected 
disability.


CONCLUSIONS OF LAW

1.	The October 1990 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
bilateral foot disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the October 1990 rating decision 
in connection with Veteran's claim of entitlement to 
service connection for a bilateral foot disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.	A mood disorder was not incurred in or aggravated by 
active duty service, nor was it proximately caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.	A right hip disorder was not incurred in or aggravated by 
active service, service incurrence may not be presumed, 
nor was it proximately caused or aggravated by a service-
connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in May 2005.  The 
RO's December 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

Furthermore, the December 2004 letter to the Veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent, supra. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service treatment records identified by the Veteran 
have also been obtained.  The appellant has identified no 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran 
in locating additional records has been satisfied.  The 
Veteran was afforded a VA examination in March 2008.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board finds the March 2008 VA examination report 
is adequate for the purposes of adjudicating the instant 
claim, as it involved a review of the Veteran's claims folder 
as well as a physical examination of the Veteran.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the 
Veteran's mood disorder claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his currently 
diagnosed mood disorder is etiologically related to his 
period of active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the 
record is silent for a nexus between the Veteran's current 
disability and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
October 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1990 rating decision, the Veteran's claim of 
service connection for a bilateral foot disorder was denied 
on the basis that the Veteran's bilateral pes planus 
preexisted his period of active service and was not 
aggravated by service.  The Veteran was notified of his 
appellate rights by letter dated November 27, 1990, but did 
not initiate an appeal of the decision; therefore, the RO's 
October 1990 decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted an application to reopen his service 
connection claim for aggravation of bilateral pes planus in 
October 2004.  In this correspondence, as well as in 
subsequent statements, the Veteran asserted that, while he 
suffered from pes planus upon service entrance, his 
preexisting pes planus was aggravated by his duties serving 
on a flight deck.  He later asserted service connection for a 
general bilateral foot disorder is warranted.  See, e.g., 
February 2008 statement.

Evidence received prior to the October 1990 rating decision 
included the Veteran's service treatment records, VA 
treatment records and statements from the Veteran.  According 
to the October 1990 rating decision, the RO denied the 
Veteran's claim of service connection because the evidence of 
record failed to establish an aggravation of the Veteran's 
preexisting bilateral pes planus due to the circumstances of 
active service.

New evidence received since the October 1990 RO rating 
decision includes further statements from the Veteran, VA 
treatment records and a March 2008 VA examination.  
Significantly, the Board observes the March 2008 VA 
examination report found no pes planus deformity of either 
foot following radiological testing and physical examination.  
Furthermore, the VA examiner found no aggravation of the 
Veteran's preexisting pes planus during his period of 
service.  Finally, the VA examiner opined that the Veteran's 
current degenerative joint disease of the bilateral feet is 
more likely than not associated with an injury occurring 
after release from active service.  There remains no 
competent evidence to indicate the Veteran's preexisting pes 
planus underwent an increase in severity during his period of 
service, or that any current foot disorder is etiologically 
related to such service.  Thus, the Board concludes that 
newly received evidence is cumulative of the record prior to 
the October 1990 rating decision with respect to the issue of 
service connection for a bilateral foot disorder, and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

The Board acknowledges that the Veteran himself continues to 
assert he suffers from pes planus that was aggravated by his 
period of active service.  However, the Board observes such 
statements are cumulative of those of record prior to the 
October 1990 RO denial.  Further, the Board notes that as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
As such, the Veteran's recent statements may not serve as new 
and material evidence upon which to reopen the Veteran's 
claim of service connection.

As such, the evidence submitted by the Veteran since the 
October 1990 RO denial does not constitute new and material 
evidence, and the appeal must be denied.  38 C.F.R. § 3.156.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains that he currently suffers from a right 
hip disorder and mood disorder as a result of his active 
service.  Initially, the Board observes the Veteran has 
claimed his right hip and mood disorders as secondary to a 
bilateral foot disorder, to include pes planus and 
degenerative joint disease.  However, the Board observes the 
Veteran has been denied service connection for a bilateral 
foot disorder.  Thus, as a matter of law, the Veteran's claim 
for service connection for a right hip disorder and mood 
disorder as secondary to these disabilities must fail.  
Insofar as the conditions to which the Veteran claims these 
disabilities are secondary have not been granted service 
connection, the claim for secondary service connection must 
also fail.  See 38 C.F.R. § 3.310 (2009).  For this reason, 
the appellant's claim for secondary service connection must 
be denied as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim based on a 
lack of legal merit).

With respect to direct service connection, while the evidence 
reveals that the Veteran currently suffers from a 
degenerative joint disease of the right hip and a mood 
disorder, the competent, probative evidence of record does 
not etiologically link the Veteran's current disabilities to 
his service or any incident therein.  Service treatment 
records are absent complaints of, or treatment for, a right 
hip or mood disorder during active service.  The Board 
acknowledges the Veteran was referred to the Brigade Aptitude 
Board (BAB) in 1973 for possible psychiatric traits.  
However, the BAB found the Veteran suffered from motivational 
problems that were not psychiatric.  Further, the Board notes 
that an August 1976 Report of Medical Examination, completed 
upon the Veteran's separation from active service, indicates 
normal musculoskeletal and psychiatric clinical evaluations.  
As such, the Board finds that neither a right hip nor mood 
disorder manifested during the Veteran's period of active 
service.

In addition, the Board observes there is no continuity of 
symptomatology in the instant case.  In this regard, the 
record indicates the Veteran injured his right hip in a motor 
vehicle accident in 1984 (see March 2008 VA examination 
report) and was first diagnosed with a mood disorder in 
August 2004 (see August 2004 VA psychiatric report).  The 
board observes these conditions first manifest approximately 
11 and 28 years, respectively, following the Veteran's 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  However, as 
noted above, there is no evidence the Veteran was diagnosed 
with degenerative joint disease prior to a motor vehicle 
accident in 1984.  As such, the presumption of service 
connection does not apply in the instant case.  Id.

The Veteran was afforded a VA examination in March 2008, 
during which the examiner noted the Veteran's contentions and 
reported history of a motor vehicle accident in 1984.  After 
reviewing the Veteran's service treatment records and claims 
folder, and examining the Veteran, the VA examiner opined 
that his current degenerative joint disease of the right hip 
is consistent with the Veteran's history of a post-service 
motor vehicle accident.

In sum, the Board finds that there is no evidence of a right 
hip or mood disorder in active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current degenerative joint disease of the right hip 
and mood disorder and his period of active service.  The 
preponderance of the evidence is against this aspect of the 
Veteran's claim.  The Veteran has produced no competent 
evidence or medical opinion in support of his assertion that 
his current right hip and mood disorders are the result of 
in-service injury or illness, and the length of time between 
his separation from active service and first treatment for a 
right hip or mood disorder weighs against granting the 
Veteran's claim.  Finally, a VA examiner opined that the 
Veteran's current degenerative joint disease of the right hip 
is consistent with a post-service motor vehicle accident.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed degenerative joint disease of the 
right hip and mood disorder are etiologically related to his 
period of active service.  However, the Board again notes 
that as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
a right hip and disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a bilateral foot 
disorder has not been submitted; the appeal is denied.

Service connection for a mood disorder is denied.

Service connection for a right hip disorder is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


